                  Case 3:18-cr-00392-CRB Document 30 Filed 12/02/19 Page 1 of 2




 1 STEVEN G. KALAR

 2 Federal Public Defender
   DAVID RIZK
 3 Assistant Federal Public Defender
                            th
 4 450 Golden Gate Ave, 19 Floor
   San Francisco, CA 94102
 5 Telephone:     (415) 436-7700
 6 Facsimile:     (415) 436-7706
   E-mail:        David_rizk@fd.org
 7
   Counsel for Defendant BEYER
 8
 9
                                   IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                          No. CR 18-392 CRB
14                            Plaintiff,                DECLARATION OF DAVID RIZK IN
                                                        SUPPORT OF MOTION TO REQUIRE
15      v.                                              DISCOLSURE OF BRADY, GIGLIO,
                                                        AND RULE 3.8(D) MATERIAL BEFORE
16   NICHOLAS BEYER,                                    TRIAL
17                            Defendant.                Judge: Hon. Charles Breyer
                                                        Court: Courtroom 6, 17th Floor
18
19

20

21           I, David Rizk, declare under penalty of perjury:
22           1.       I am an Assistant Federal Public Defender appointed to represent defendant
23   Nicholas Beyer in the above-captioned case.
24           2.       Attached hereto as Exhibit A is a true and correct copy of Honorable Judge
25   Breyer’s order granting the parties’ stipulated request to continue the trial date in United States
26   v. Burns, No. CR 16-132 CRB (ECF No. 24).
27

28
                Case 3:18-cr-00392-CRB Document 30 Filed 12/02/19 Page 2 of 2




 1         3.       Attached hereto as Exhibit B is a true and correct copy of Honorable Judge

 2   Hixson’s order granting the parties’ stipulation request re: pretrial schedule in United States v.

 3   Chavez-Martinez, No. CR 19-351 TSH (ECF No. 38).

 4         4.       Attached hereto as Exhibit C is a true and correct copy of Honorable Judge

 5   Chhabria’s order granting the parties’ stipulation request re: trial schedule in United States v.

 6   Keller, No. CR 18-462 VC (ECF No. 61).

 7         5.       Attached hereto as Exhibit D Honorable Judge Chen’s order granting defendant’s

 8   motion to require disclosure of Brady and Rule 5-110(D) material in United States v. Walker,

 9   No. CR 17-00570 EMC, 2018 WL 3023518 (N.D. Cal. June 18, 2018).

10         6.       Attached hereto as Exhibit E is a true and correct copy the July 19, 2018 minute

11   order in United States v. Shafi, No. CR 15-00582 WHO (ECF No. 219).

12         7.       Attached hereto as Exhibit F is a true and correct copy of the July 19, 2018

13   motion hearing transcript in United States v. Shafi, No. CR 15-00582 WHO (ECF No. 221).

14         8.       Attached hereto as Exhibit G is a true and correct copy of the February 11, 2018

15   pretrial order in United States v. Valdez, No. CR 18-00608 JD (ECF No. 52).

16         9.       Attached hereto as Exhibit H is a true and correct copy of the Proposed Order to

17   Require Pretrial Discolsure of Brady, Giglio, and Rule 3.8(d) Material in this case, United

18   States v. Beyer, CR 18-392 CRB (ECF No. 29-1).

19         10.       Attached hereto as Exhibit I is a true and correct copy of the June 13, 2018

20   motion hearing transcript in United States v. Walker, No. CR 17-00570 EMC (ECF No. 60).

21

22               DATED: December 2, 2019
                                                          Respectfully submitted,
23

24
                                                          STEVEN G. KALAR
25                                                        Federal Public Defender

26
                                                              /S
27                                                        DAVID RIZK
28                                                        Assistant Federal Public Defender
